ORDER
PER CURIAM.
Darin Purnell (“Defendant”) appeals from the judgment upon his conviction by a jury of one count of trafficking in the second degree, Section 195.223, RSMo 2000, for which he was sentenced as a prior and persistent drug offender, Section 195.295, RSMo 2000, to ten years’ imprisonment. Defendant contends the trial court erred in admitting inadmissible hearsay.
*327We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).